Order entered September 28, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00423-CR

                           ZACKERY WILLIAMSON, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-47161-V

                                          ORDER
         The Court GRANTS appellant’s September 26, 2016 motion for extension of time to file

appellant’s brief.

         We ORDER appellant to file the brief within THIRTY DAYS from the date of this

order.

                                                     /s/   ADA BROWN
                                                           JUSTICE